295 U.S. 394 (1935)
HOLLINS
v.
OKLAHOMA.
No. 686.
Supreme Court of United States.
Argued April 29, 30, 1935.
Decided May 13, 1935.
CERTIORARI TO THE CRIMINAL COURT OF APPEALS OF OKLAHOMA.
Mr. Charles H. Houston, with whom Mr. William L. Houston was on the brief, for petitioner.
*395 Mr. Mac Q. Williamson, Attorney General of Oklahoma, with whom Mr. Smith C. Matson, Assistant Attorney General, was on the brief, for respondent.
PER CURIAM.
Petitioner was convicted in the District Court of Okmulgee County, Oklahoma, upon an information charging rape. At the trial, petitioner challenged the jury panel upon the ground that negroes for a long period had been excluded from jury service in that county solely on account of their race or color, and that this discrimination had deprived petitioner of the equal protection of the laws in violation of the Constitution of the United States. Evidence was taken by the trial court upon this issue, the challenge was overruled, and petitioner excepted. Upon appeal, the federal question was presented to the Criminal Court of Appeals and was decided against petitioner. This Court granted a writ of certiorari, April 1, 1935.
From its examination of the evidence, the Court is of the opinion that the case calls for the application of the principles declared in Neal v. Delaware, 103 U.S. 370, 397, and Norris v. Alabama, 294 U.S. 587.
The judgment is reversed and the cause is remanded for further proceedings not inconsistent with this opinion.
Reversed.